DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Applicant’s amendments in the response filed on 12/27/2021 have been considered by the Examiner. Currently claims 1-3, 5-10, 12-14, claims 16-17 are pending, claims 1, 5, 8, and 12 have been amended, and claims 3, 11, and 15 are canceled. A complete action on the merits of claims 1-3, 5-10, 12-14, and 16-17 follows below. 
Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8 amend “the first end tubular structure of the partially detachable access duct” to recite –the first end of the tubular structure of the partially detachable access duct--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kappel (5,792,216).
Regarding claim 1, Kappel teaches a convective device ([Abstract]), comprising:
a pneumatic structure formed by one or more layers (blanket 10, Col. 2 line 40),  
a partially detachable access duct comprising a tubular structure extending from a first end to an opposing second end, wherein the tubular structure of the partially detachable access duct is detachable from the pneumatic structure (see annotated Fig. 1 below ; the first end includes the distal most portion of perforated slit 23 and the edge of the blanket adjacent with respect to slit 23; the second end includes the proximal most portion of slit 23 and extends to the outer most edge of the blanket;  the annotated portion has a tubular structure because it can inflate into a generally tube shape and is hollow ;Col. 3 lines 1-2) and configured to receive a hose in connection with an inflation medium source at the first end (inlet 30 is positioned at the first end and receives a supply hose), and wherein the second end of the partially detachable access duct is in fluid connection with the pneumatic structure (see annotated Fig. 1 below), and 
a separation device disposed on a side of the tubular structure of the partially detachable access duct between the tubular structure and the pneumatic structure, the 
wherein the partially detachable access duct comprises an air-guide device disposed in the partially detachable access duct (spot welds 50), wherein the air-guide device is configured to direct flow of inflation medium when the partially detachable access duct is bent (Col. 4 lines 43-47),
wherein the air guide device is disposed proximate from a longitudinal edge of the tubular structure of the partially detachable access duct (welds 50 are proximate the longitudinal edge of the access duct), forming one or more creases proximate to the air-guide device when the tubular structure is inflated (while Kappel does not specifically recite forming one or more creases, it is the position of the Examiner that the structure of spot welds 50 is such that when the device is inflated it would form creases since the spot welds 50 connect the separate sheets of the blanket and the portions that do not include spot welds can be inflated allowing for better heat distribution). 
While Kappel provides the air-guide device is disposed proximate to a longitudinal edge of the tubular structure of the partially detachable access duct, Kappel is silent about specifically teaching wherein the air-guide device is disposed no more than one inch (2.54 cm) from a longitudinal edge of the tubular structure of the partially detachable access duct.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the blanket in Kappel such that the air guide device disposed in the partially detachable access duct is disposed no more than one inch from a longitudinal edge of 

    PNG
    media_image1.png
    369
    716
    media_image1.png
    Greyscale

Regarding claim 2, Kappel teaches the limitations of claim 1 as well as wherein the separation device comprises a separation element and a seal surrounding the separation element (the separation element is perforated slit 23 and the seal surrounding the slit is the notch and the edges of the sheet sealed together). 
Regarding claim 3, Kappel teaches the limitations of claim 1 as well as wherein the separation element comprises at least one of a line of weakness, perforation, and slit (perforated slit 23). 
Regarding claim 5, Kappel teaches the limitations of claim 1 as well as wherein the air-guide device comprises a plurality of staked seals extending from a periphery seal (spot welds 50 extends from the periphery seal that holds the two sheets).

Regarding claim 7, Kappel teaches the limitations of claim 6 as previously rejected above. While Kappel provides the seals are spaced apart, it is silent about specifically teaching wherein at least part of the staked seals are disposed generally equal spacing along the longitudinal edge. 
Claims 8-10, 12-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kappel (5,792,216) in view of Jennings (Patent No. 5,261,145).  
Regarding claim 8, Kappel teaches a convective system ([Abstract]), comprising:
a hose configured to connect to an inflation medium source (supply hose and blower unit; Col. 4 line 38);
a convective device (blanket 10), comprising:
a pneumatic structure formed by one or more layers (blanket 10; Col. 2 line 40),
a partially detachable access duct comprising a tubular structure extending from a first end to an opposing second end, wherein the first end of the tubular structure of the partially detachable access duct is detachable from the pneumatic structure (see annotated Fig. 1 above; the annotated portion has a tubular structure because it can inflate into a generally tube shape and is hollow ; Col. 3 lines 1-2…the first end includes the distal most portion of perforated slit 23 and the edge of the blanket adjacent with respect to slit 23; the second end 
a separation device disposed on a side of the tubular structure of the partially detachable access duct between the tubular structure and the pneumatic structure, the separation device extending from the first end to the second end (perforated slit 23),
wherein the partially detachable access duct comprises an air-guide device disposed in the tubular structure of the partially detachable access duct (spot welds 50), wherein the air-guide device is configured to direct flow of inflation medium when the partially detachable access duct is bent (Col. 4 lines 43-47).
wherein the air guide device is disposed proximate from a longitudinal edge of the tubular structure of the partially detachable access duct (welds 50 are proximate the longitudinal edge of the access duct), forming one or more creases proximate to the air-guide device when the tubular structure is inflated (while Kappel does not specifically recite forming one or more creases, it is the position of the Examiner that the structure of spot welds 50 is such that when the device is inflated it would form creases since the spot welds 50 connect the separate sheets of the blanket and the portions that do not include spot welds can be inflated allowing for better heat distribution). 

However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the blanket in Kappel such that the air guide device disposed in the partially detachable access duct is disposed no more than one inch from a longitudinal edge of the partially detachable access duct, since the welds 50 are proximate to the longitudinal edge of the tubular structure of the partially detachable access duct and it appears that the invention would perform equally as well. 
Kappel does not teach a hose clamp, comprising: an encircling element having an inner surface and an opposing outer surface, a grabbing component extending from the outer surface of the encircling element; and an engaging component disposed on the inner surface of the encircling element, wherein the hose clamp is configured to be used at the connection of the partially detachable access duct and the hose.
Claim 9 recites the same limitations of claim 2 as previously rejected above. 
Claim 10 recites the same limitations of claim 3 as previously rejected above. 
Claim 12 recites the same limitations of claim 5 as previously rejected above. 
Claim 13 recites the same limitations of claim 6 as previously rejected above.
Claim 14 recites the same limitations of claim 7 as previously rejected above

Regarding claim 17, Kappel in view of Jennings teaches the limitations of claim 8 as previously rejected above. Jennings teaches wherein the engaging component comprises a second set of engaging elements disposed proximate to the second end (a plurality of half dome projections 30 that are disposed on the second half of strap body 12…projections prevent the tube or hose from sliding).
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive with respect to the following remark: 
On page 8, Applicant recites “The separation device is not disposed on a side of the tubular structure…In Kappel, the separation device is located in a single layer of material in the head cover and extends past the second end of the inlet…See column 1, lines 63-64 of Kappel.”
The Examiner respectfully disagrees. It is the position of the Examiner that the slit 23 is positioned on the side of the tubular structure. Furthermore, Kappel provides in col. 2 lines 59-63 “the head cover 20 may be formed from the same multiplayer quilted material as the rest of the blanket 10. Alternatively, the head cover 20 may be a single layer of material or may be a combination of multilayer and single layer construction.” 
On page 10, Applicant recites “Applicants assert they have disclosed a specific reason for the location of the air guide device. The air guide device is used to create wrinkles and prevent kinking of the flexible duct when bent and, as such they need to be located closed to the edges of the duct and not in the center where they would not work as intended.”
The Examiner respectfully disagrees. The spot welds 50 are structured such that they hold the two sheets of the pneumatic device. It is the position of the Examiner that when the blanket is inflated, creases would extend from the spot welds to areas that do not include spot welds. The spot welds are positioned throughout the tubular structure of the partially detachable access duct and are proximate its longitudinal edge allowing for the free flow of warm air in all directions for better heat distribution.
On page 10 of the remarks, Applicant recites “Applicants assert they have disclosed a specific reason for the location of the air guide device. The air guide device is used to create wrinkles and prevent kinking of the flexible duct when bent and as such they need to be located close to the edges of the duct and not in the center where they would not work as intended.”
It is the position of the Examiner that spot welds 50 are close to the edges of the partially detachable access duct as shown in the annotated figure. It is the position of the Examiner that once the device is inflated, the spot welds 50 which hold the upper and lowers layer of the blanket would naturally form a wrinkle. 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bieberich (6,354,099) provides for a convective device 300 including slits that are embodied by perforated areas. The flaps provide for tubular structures that are partially detachable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794